 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF MISSOURI

In:
Mary Lynn Jones
Debtor(s) Case No.: 15-49507-399

Chapter 13

a ee a

DEBTOR’S MOTION TO INCREASE PLAN BASE

Comes Now Debtors by and through counsel, and moves this Court for its Order
permitting Debtors to increase their plan base to $24,274.50.

|
|
| /s/Ross Briggs #2709 #31633
Ross Briggs
Attomey at Law
4144 Lindell Ste 202
St Louis MO 63108
314-852-8293 Fax: 314-652-8202

r-briggs@sbcglobal net
CERTIFICATE OF SERVICE:

I certify that a true and correct copy of the foregoing document was filed electronically
on this Wot day of March, 2020 with the United States Bankruptcy Court, and

has been served on the following parties in interest via e-mail by the Court’s CM/ECF
System as listed on the Court’s Electronic Mail Notice List: the Chapter 13 Trustee.

/s/ Ross H. Briggs
